Citation Nr: 0104772	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C.A. § 1702 (West 1991).  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney







INTRODUCTION

The veteran served on active military duty from July 1991 to 
May 1993.  According to the veteran's DD Form 214, 
Certificate Of Release Or Discharge From Active Duty, the 
veteran received the Southwest Asia Service Medal.  

This appeal arises from a June 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issues of entitlement to service 
connection for schizophrenia and entitlement to service 
connection for a psychosis for the purpose of establishing 
eligibility for treatment under 38 U.S.C.A. § 1702 (West 
1991).  Additionally, by a July 1999 rating action, the 
Montgomery, Alabama, RO denied the issue of entitlement to a 
total rating based on individual unemployability.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Further review of the claims folder indicates that, by the 
July 1999 rating action, the RO denied, in pertinent part, 
the issue of entitlement to a disability evaluation greater 
than 10 percent for the veteran's service-connected asthma.  
In a letter dated in the same month, the RO notified the 
veteran of the decision.  

In August 1999, the veteran, through his attorney, expressed 
disagreement with the denial of his claim "for an increase 
to a schedular rating of 100% for [his] service-connected 
disabilities."  Thereafter, in the substantive appeal which 
was received at the RO in December 1999, the veteran, through 
his attorney, explained that he was seeking "an increased 
schedular rating for his service-connected condition or 
conditions."  A complete and thorough review of the claims 
folder indicates that the veteran's only service-connected 
disability is his service-connected asthma, which is 
currently evaluated as 10 percent disabling.  The Board 
believes that these recent statements constitute a valid 
notice of disagreement with the RO's denial of an increased 
rating for the veteran's service-connected asthma.  

Significantly, the RO has not furnished the veteran with a 
statement of the case concerning the issue of entitlement to 
a disability rating greater than 10 percent for his 
service-connected asthma.  Where a notice of disagreement has 
been submitted, the veteran is entitled to a statement of the 
case.  38 C.F.R. § 19.26 (2000).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  Thereafter, the RO should 
re-adjudicate the issues of entitlement to 
service connection for schizophrenia, 
entitlement to service connection for a 
psychosis for the purposes of establishing 
eligibility for treatment under 
38 U.S.C.A. § 1702 (West 1991), and 
entitlement to a total rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since the 
issuance of the statement of the case as 
well as the applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

3. With regard to the issue of entitlement 
to a disability rating greater than 
10 percent for the service-connected 
asthma, the RO should undertake any 
additional development deemed necessary.  
If the claim remains denied and the 
veteran has not withdrawn his notice of 
disagreement, the RO should furnish the 
veteran and his attorney with a statement 
of the case regarding this increased 
rating claim and inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2000).  If and 
only if the veteran thereafter submits a 
timely substantive appeal on this 
increased rating issue, the RO should then 
prepare the claim for return to the Board 
for further appellate review.  The RO is 
informed that this issue is not before the 
Board until timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




